UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4679


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVENSON GILBERTO HARRISON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:15-cr-00015-JPJ-PMS-1)


Submitted:   May 31, 2016                     Decided:   July 6, 2016


Before DUNCAN, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Nancy C. Dickenson,
Assistant Federal Public Defender, Abingdon, Virginia, for
Appellant. John P. Fishwick, Jr., United States Attorney, Kevin
L. Jayne, Special Assistant United States Attorney, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Stevenson      Gilberto      Harrison,       Jr.,    appeals      his    60-month

prison sentence after pleading guilty to failing to register as

a sex offender in violation of 18 U.S.C. § 2250 (2012).                              The

district court sentenced him above his advisory Guidelines range

of 30 to 37 months.           On appeal, Harrison contends his sentence

is unreasonable, excessive, and greater than necessary to comply

with the purposes of 18 U.S.C. § 3553(a) (2012).                      We affirm.

      We review “the reasonableness of a sentence under 18 U.S.C.

§ 3553(a) using an abuse-of-discretion standard, regardless of

‘whether      [the     sentence       is]        inside,       just     outside,      or

significantly outside the Guidelines range.’”                        United States v.

Lymas, 781 F.3d 106, 111 (4th Cir. 2015) (quoting Gall v. United

States, 552 U.S. 38, 41 (2007)).                 We “must first ensure that the

district court committed no significant procedural error, such

as failing to . . . adequately explain the chosen sentence —

including an explanation for any deviation from the Guidelines

range.”     Gall, 552 U.S. at 51.               If the sentence is procedurally

reasonable,       we    consider         its      substantive         reasonableness,

“tak[ing]     into     account     the    totality        of    the    circumstances,

including the extent of any variance from the Guidelines range.”

Id.   If the sentence is outside the Guidelines range, we “may

consider    the      extent   of    the     deviation,         but    must    give   due



                                            2
deference to the district court’s decision that the § 3553(a)

factors, on a whole, justify the extent of the variance.”                       Id.

       The district court “must make an individualized assessment

based     on     the     facts   presented       when      imposing    a     sentence,

apply[ing]       the     relevant   § 3553(a)      factors      to     the    specific

circumstances of the case and the defendant, and must state in

open     court     the     particular      reasons      supporting      its     chosen

sentence.”         Lymas, 781 F.3d   at    113    (citation      and    internal

quotation marks omitted).           “In imposing a variance sentence, the

district court must consider the extent of the deviation and

ensure    that    the     justification     is   significantly        compelling       to

support the degree of the variance.”               Id. (citation and internal

quotation marks omitted).            “[A] district court’s explanation of

its sentence need not be lengthy, but the court must offer some

individualized         assessment   justifying       the    sentence    imposed       and

rejection of arguments for a higher or lower sentence based on

§ 3553.”       Id. (citation and internal quotation marks omitted).

The “court’s stated rationale must be tailored to the particular

case     at    hand    and   adequate      to    permit     meaningful       appellate

review.”       Id. (citation and internal quotation marks omitted).

       We have reviewed the record and conclude that Harrison’s

sentence is reasonable under the totality of the circumstances,

and the district court did not err or abuse its discretion in

sentencing him above his Guidelines range.                     The court made an

                                           3
individualized assessment based on the facts presented, applied

the relevant § 3553(a) factors to the specific circumstances of

the    case    and     the    defendant,       and   adequately       explained    the

particular reasons supporting its sentence.                      Among other things,

the court found that Harrison’s offense was particularly serious

because it was repetitive, as he had previously been convicted

of violating 18 U.S.C. § 2250, and he had no excuse for the

offense.      The court also found that a sentence in the Guidelines

range was not adequate to protect the public from further crimes

of the defendant and to deter him from further criminal conduct.

We    therefore      give    due   deference    to   the    court’s    reasoned     and

reasonable     decision       that   the   § 3553(a)       factors    justified     the

sentence.      See United States v. Diosdado-Star, 630 F.3d 359, 367

(4th Cir. 2011) (citation and quotation marks omitted).

       Accordingly, we affirm the district court’s judgment.                        We

dispense      with     oral    argument     because        the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                           4